Case 6:19-cv-02237-RBD-LRH Document 84 Filed 02/23/21 Page 1 of 2 PageID 4453




                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

    UNITED STATES OF AMERICA, STATE
    OF FLORIDA and OMNI
    HEALTHCARE, INC.,

                         Plaintiffs,

    v.                                                        Case No: 6:19-cv-2237-RBD-LRH

    HEALTH FIRST, INC., HEALTH FIRST
    MEDICAL GROUP, LLC, STEVEN
    JOHNSON, JOSEPH FELKNER, DREW
    RECTOR, LEONARD GRECUL, MARK
    MENDOLLA, THOMAS SWAIN,
    STEVEN KARAS, ENRIQUIE
    POLANCO, JOSEPH MCCLURE, LEE
    SCHEINBART, SIMON VINARSKY,
    MATTHEW GERELL, AMIT
    BAROCHIA, ROBERT SPRAWLS,
    ASISH DELAL, JOHN BOMALASKI,
    GERMAINE BLAINE, FIRAS MUWALA,
    RITESH PATIL, GRAINGER STEELE
    LANNEAU, JAMES NEEL and JEFFREY
    STALNAKER,

                         Defendants.



                                        ORDER TO STRIKE
           On February 20, 2021, counsel for Relator filed a motion to withdraw in this case. Doc.

    No. 79. Defendants filed a response in opposition the same day. Doc. No. 80. On February 22,

    2021, the Court entered an order denying the motion to withdraw without prejudice. Doc. No. 81.

    Several hours later, Relator, through new counsel of record, filed a “Response to Defendants’

    Response on the Hoyer Law Group’s Motion to Withdraw.” Doc. No. 82. In the “response,” the

    Relator purports to withdraw its request for a 28-day stay, requests that the Court grant the
Case 6:19-cv-02237-RBD-LRH Document 84 Filed 02/23/21 Page 2 of 2 PageID 4454




    previously-denied motion to withdraw, and requests the Court provide Relator until March 1, 2021

    to file an amended complaint. Id.

            On review, the Court will sua sponte strike Relator’s “response.” First, it is essentially a

    reply brief, improperly filed without leave of Court. See Local Rule 3.01(d). Second, the motion

    to withdraw has been denied without prejudice, and the response is therefore untimely. Third,

    Relator improperly seeks affirmative relief in the response. A request seeking affirmative relief

    must be filed in the form of a motion, in compliance with Local Rule 3.01(a).

            Accordingly, Relator Omni Healthcare, Inc.’s Response to Defendants’ Response on the

    Hoyer Law Group’s Motion to Withdraw (Doc. No. 82) is STRICKEN. Because the Court will

    sua sponte strike this filing, Defendants’ Motion to Strike Relator Omni Healthcare, Inc.’s Response

    to Defendants’ Response on the Hoyer Law Group’s Motion to Withdraw (Doc. No. 83) will be

    DENIED as moot. Relator is reminded that unless and until a renewed motion to withdraw is filed

    and granted, attorneys David L. Scher, Jessica L. Hoyer, and Sean Estes remain attorneys of record

    in this case.

            DONE and ORDERED in Orlando, Florida on February 23, 2021.




    Copies furnished to:

    Counsel of Record




                                                    -2-
